UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . . Commission File No.2-63322 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290, Mobile, Alabama 36602 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer☐ Accelerated filerþ Non-accelerated filer☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☑ Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value7,385,801 shares outstanding as of June 30, INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 – FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 3 CONDENSED CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3 – QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK 15 ITEM 4 – CONTROLS AND PROCEDURES 15 PART II – OTHER INFORMATION 15 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 5 – OTHER INFORMATION 15 ITEM 6 – EXHIBITS 16 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30 2008 2007 2008 2007 Revenues $ 58,123 $ 47,311 $ 113,927 $ 95,658 Operating Expenses: Voyage Expenses 45,876 34,922 90,083 71,518 Vessel and Barge Depreciation 5,059 5,037 10,140 10,073 Gross Voyage Profit 7,188 7,352 13,704 14,067 Administrative and General Expenses 4,869 4,406 9,906 9,178 Operating Income 2,319 2,946 3,798 4,889 Interest and Other: Interest Expense 1,576 2,555 3,631 5,165 Loss on Redemption of Preferred Stock - - 1,371 - (Gain) Loss on Sale of Investment 91 (350 ) 91 (350 ) Investment Income (192 ) (552 ) (437 ) (1,211 ) 1,475 1,653 4,656 3,604 Income (Loss) from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities 844 1,293 (858 ) 1,285 (Benefit) Provision for Income Taxes: Deferred (614 ) (586 ) (1,814 ) (899 ) State 9 (7 ) 25 (4 ) (605 ) (593 ) (1,789 ) (903 ) Equity in Net Income of Unconsolidated Entities (Net of Applicable Taxes) 16,576 1,580 17,782 2,616 Income from Continuing Operations 18,025 3,466 18,713 4,804 Gain from Discontinued Operations (Loss) before benefits for income taxes - (929 ) - (2,055 ) (Loss) Gain on Sale of Liner Assets (9 ) 4,425 4,588 8,953 (Provision) for Income Taxes - (9 ) (471 ) (9 ) Net (Loss) Income from Discontinued Operations (9 ) 3,487 4,117 6,889 Net Income $ 18,016 $ 6,953 $ 22,830 $ 11,693 Preferred Stock Dividends - 600 88 1,200 Net Income Available to Common Stockholders $ 18,016 $ 6,353 $ 22,742 $ 10,493 Basic and Diluted Earnings Per Common Share: Net Income Available to Common Stockholders Continuing Operations $ 2.38 $ 0.46 $ 2.51 $ 0.58 Discontinued Operations $ 0.00 $ 0.55 0.55 1.11 $ 2.38 $ 1.01 $ 3.06 $ 1.69 Net Income Available to Common Stockholders - Diluted Continuing Operations $ 2.37 $ 0.42 $ 2.41 $ 0.58 Discontinued Operations $ 0.00 $ 0.42 0.53 0.84 $ 2.37 $ 0.84 $ 2.94 $ 1.42 Weighted Average Shares of Common Stock Outstanding: Basic 7,585,207 6,277,955 7,433,281 6,199,010 Diluted 7,602,314 8,281,163 7,775,169 8,217,540 The accompanying notes are an integral part of these statements. 3 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) June 30, December 31, ASSETS 2008 2007 Current Assets: Cash and Cash Equivalents $ 16,971 $ 14,103 Marketable Securities 3,511 5,578 Accounts Receivable, Net of Allowance for Doubtful Accounts of $182 and $227 in 2008 and 2007: Traffic 5,989 9,637 Agents' 2,919 1,804 Other 8,864 9,233 Net Investment in Direct Financing Leases 7,761 7,391 Other Current Assets 2,211 2,327 Material and Supplies Inventory, at Lower of Cost or Market 2,666 2,665 Current Assets Held for Disposal - 9,105 Total Current Assets 50,892 61,843 Investment in Unconsolidated Entities 32,023 16,326 Net Investment in Direct Financing Leases 105,380 107,208 Vessels, Property, and Other Equipment, at Cost: Vessels and Barges 337,197 335,511 Leasehold Improvements 26,128 29,530 Other Equipment 2,076 2,077 Furniture and Equipment 5,600 6,009 371,001 373,127 Less -Accumulated Depreciation (159,282 ) (147,484 ) 211,719 225,643 Other Assets: Deferred Charges, Net of Accumulated Amortization 12,986 15,337 of $17,594 and $9,781 in 2008 and 2007, Respectively Acquired Contract Costs, Net of Accumulated Amortization 2,547 3,274 of $27,979 and $27,251 in 2008 and 2007, Respectively Due from Related Parties 6,205 5,897 Other 5,023 5,127 26,761 29,635 $ 426,775 $ 440,655 The accompanying notes are an integral part of these statements. INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) June 30, December 31, 2008 2007 LIABILITIES AND STOCKHOLDERS' INVESTMENT Current Liabilities: Current Maturities of Long-Term Debt $ 12,842 $ 12,681 Accounts Payable and Accrued Liabilities 27,985 23,546 Current Liabilities on Assets Held for Disposal - 2,427 Total Current Liabilities 40,827 38,654 Billings in Excess of Income Earned and Expenses Incurred (335 ) (363 ) Long-Term Debt, Less Current Maturities 126,164 130,523 Other Long-Term Liabilities: Deferred Income Taxes 7,309 9,072 Lease Incentive Obligation 8,979 13,789 Other 32,170 37,724 48,458 60,585 Commitments and Contingent Liabilities Convertible Exchangeable Preferred Stock - 37,554 Stockholders' Investment: Common Stock 8,357 7,193 Additional Paid-In Capital 80,834 60,177 Retained Earnings 139,750 117,008 Treasury Stock (15,377 ) (8,704 ) Accumulated Other Comprehensive (Loss) (1,903 ) (1,972 ) 211,661 173,702 $ 426,775 $ 440,655 The accompanying notes are an integral part of these statements. 4 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Six Months Ended June 30, 2008 2007 Cash Flows from Operating Activities: Net Income $ 22,830 $ 11,693 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation 10,329 12,136 Amortization of Deferred Charges and Other Assets 4,307 4,665 Benefit for Deferred Federal Income Taxes (1,343 ) (899 ) Loss on Early Redemption of Preferred Stock 1,371 - Equity in Net Income of Unconsolidated Entities (17,782 ) (2,616 ) Distributions from Unconsolidated Entities 2,500 1,000 (Gain) on Sale of Assets (4,588 ) (8,941 ) (Gain) Loss on Sale of Investments 91 (357 ) Deferred Drydocking Charges (1,473 ) (3,330 ) Changes in: Accounts Receivable 2,902 4,656 Inventories and Other Current Assets 2,001 (298 ) Other Assets 19 206 Accounts Payable and Accrued Liabilities 1,923 67 Billings in Excess of Income Earned and Expenses Incurred 28 (701 ) Other Long-Term Liabilities (3,379 ) (1,081 ) Net Cash Provided by Operating Activities 19,736 16,200 Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases 3,686 2,133 Capital Improvements to Vessels, Leasehold Improvements, and Other Assets (2,414 ) (11,657 ) Proceeds from Sale of Assets 10,799 14,745 Purchase of and Proceeds from Short Term Investments 2,040 480 Investment in Unconsolidated Entities - 11 Decrease in Related Party Note Receivables 15 15 Net Cash Provided by Investing Activities 14,126 5,727 Cash Flows from Financing Activities: Redemption of Preferred Stock (17,306 ) - Common Stock Repurchase (6,673 ) Proceeds from Issuance of Common Stock - 5,429 Repayment of Debt (6,443 ) (6,156 ) Additions to Deferred Financing Charges (484 ) (97 ) Preferred Stock Dividends Paid (88 ) (1,200 ) Other Financing Activities - (8 ) Net Cash Used by Financing Activities (30,994 ) (2,032 ) Net Increase in Cash and Cash Equivalents 2,868 19,895 Cash and Cash Equivalents at Beginning of Period 14,103 44,273 Cash and Cash Equivalents at End of Period $ 16,971 $ 64,168 The accompanying notes are an integral part of these statements. 5 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (Unaudited) Note 1.Basis of Preparation We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and we have omitted certain information and footnote disclosures required by U.S. Generally Accepted Accounting Principles for complete financial statements.The condensed consolidated balance sheet as of December 31, 2007 has been derived from the audited financial statements at that date.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2007.We have made certain reclassifications to prior period financial information in order to conform to current year presentations, including the reclassification of relocation incentive payments received from Alabama agencies from “Other Revenue” to a credit offsetting Administrative and General expense and the removal of our LASH Liner service from “Continuing Operations” to “Discontinued Operations”. The foregoing 2008 interim results are not necessarily indicative of the results of operations for the full year 2008.Management believes that it has made all adjustments necessary, consisting only of normal recurring adjustments, for a fair presentation of the information shown. Our policy is to consolidate all subsidiaries in which we hold a greater than 50% voting interest or otherwise control its operating and financial activities.We use the equity method to account for investments in entities in which we hold a 20% to 50% voting interest and have the ability to exercise significant influence over their operating and financial activities.We use the cost method to account for investments in entities in which we hold less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. Revenues and expenses relating to our Rail-Ferry Service segment voyages are recorded over the duration of the voyage.Our voyage expenses are estimated at the beginning of the voyages based on historical actual costs or from industry sources familiar with those types of charges.As the voyage progresses, these estimated costs are revised with actual charges and timely adjustments are made.The expenses are ratably expensed over the voyage based on the number of days in progress at the end of the period.Based on our prior experience, we believe there is no material difference between recording estimated expenses ratably over the voyage versus recording expenses as incurred.Revenues and expenses relating to our other segments' voyages, which require no estimates or assumptions, are recorded when earned or incurred during the reporting period. We have eliminated all significant intercompany accounts and transactions. Note 2.Employee Benefit Plans The following table provides the components of net periodic benefit cost for our pension plan: (All Amounts in Thousands) Three Months Ended June 30, Six Months Ended June 30, Components of net periodic benefit cost: 2008 2007 2008 2007 Service cost $ 146 $ 156 $ 292 $ 312 Interest cost 351 333 702 666 Expected return on plan assets (440 ) (424 ) (880 ) (848 ) Net periodic benefit cost $ 57 $ 65 $ 114 $ 130 The following table provides the components of net periodic benefit cost for our postretirement benefits plan: (All Amounts in Thousands) Three Months Ended June 30, Six Months Ended June 30, Components of net periodic benefit cost: 2008 2007 2008 2007 Service cost $ 3 $ 15 $ 6 $ 30 Interest cost 109 112 218 224 Amortization of prior service cost (3 ) (4 ) (6 ) (8 ) Net periodic benefit cost $ 109 $ 123 $ 218 $ 246 We expect to contribute approximately $600,000 to our pension plan in 2008, and we do not expect to make a contribution to our postretirement benefits plan. 6 Table of Contents Note 3.Operating Segments Our three operating segments, Time Charter Contracts, Contracts of Affreightment (“COA”), and Rail-Ferry Service, are identified primarily by the characteristics of the contracts and terms under which our vessels are operated.We report in the Other category results of several of our subsidiaries that provide ship charter brokerage and agency services.We manage each reportable segment separately, as each requires different resources depending on the nature of the contract or terms under which each vessel within the segment operates.As a result of our decision to discontinue all of the company’s Liner services in 2007, the results of our Liner service segment are now reflected as discontinued operations. We allocate interest expense to the segments based on the book values of the vessels owned within each segment. We do not allocate administrative and general expenses, investment income, gain on sale of investment, gain or loss on early extinguishment of debt, equity in net income of unconsolidated entities, or income taxes to our segments.Intersegment revenues are based on market prices and include revenues earned by our subsidiaries that provide specialized services to the operating segments. The following table presents information about segment profit and loss for the three months ended June 30, 2008 and 2007: Time Charter Rail-Ferry (All Amounts in Thousands) Contracts COA Service Other Total 2008 Revenues from External Customers $ 41,526 $ 5,011 $ 10,889 $ 697 $ 58,123 Intersegment Revenues (Eliminated) - - - 3,122 3,122 Intersegment Expenses (Eliminated) - - - (3,122 ) (3,122 ) Voyage Expenses 32,116 4,992 8,632 136 45,876 Vessel and Barge Depreciation 3,713 - 1,342 4 5,059 Gross Voyage Profit 5,697 19 915 557 7,188 Interest Expense 1,190 - 389 (3 ) 1,576 Segment Profit 4,507 19 526 560 5,612 2007 Revenues from External Customers $ 40,214 $ 4,236 $ 2,798 $ 63 $ 47,311 Intersegment Revenues Eliminated - - - 2,856 2,856 Intersegment Expenses (Eliminated) - - - (2,856 ) (2,856 ) Voyage Expenses 28,987 2,827 3,256 (148 ) 34,922 Vessel and Barge Depreciation 3,572 605 860 - 5,037 Gross Voyage (Loss) Profit 7,655 804 (1,318 ) 211 7,352 Interest Expense 1,775 335 528 (83 ) 2,555 Segment (Loss) Profit 5,880 469 (1,846 ) 294 4,797 The following table presents information about segment profit and loss for the six months ended June 30, 2008 and 2007: Time Charter Rail-Ferry (All Amounts in Thousands) Contracts COA Service Other Total 2008 Revenues from External Customers $ 83,048 $ 9,860 $ 19,138 $ 1,881 $ 113,927 Intersegment Revenues (Eliminated) - - - 6,248 6,248 Intersegment Expenses (Eliminated) - - - (6,248 ) (6,248 ) Voyage Expenses 64,199 9,027 16,210 647 90,083 Vessel and Barge Depreciation 7,426 - 2,707 7 10,140 Gross Voyage Profit 11,423 833 221 1,227 13,704 Interest Expense 2,752 - 879 - 3,631 Segment (Loss) Profit 8,671 833 (658 ) 1,227 10,073 2007 Revenues from External Customers $ 79,551 $ 8,517 $ 6,571 $ 1,019 $ 95,658 Intersegment Revenues Eliminated - - - 3,887 3,887 Intersegment Expenses (Eliminated) - - - (3,887 ) (3,887 ) Voyage Expenses 58,214 5,441 7,054 809 71,518 Vessel and Barge Depreciation 7,143 1,209 1,721 - 10,073 Gross Voyage Profit (Loss) 14,194 1,867 (2,204 ) 210 14,067 Interest Expense 3,445 647 1,011 62 5,165 Segment (Loss) Profit 10,749 1,220 (3,215 ) 148 8,902 Following is a reconciliation of the totals reported for the operating segments to the applicable line items in the consolidated financial statements: (All Amounts in Thousands) Three Months Ended June 30, Six Months Ended June 30, Profit or Loss: 2008 2007 2008 2007 Total Profit for Reportable Segments $ 5,612 $ 4,797 $ 10,073 $ 8,902 Unallocated Amounts: Administrative and General Expenses (4,869 ) (4,406 ) (9,906 ) (9,178 ) Gain (Loss) on Sale of Investment (91 ) 350 (91 ) 350 Investment Income 192 552 437 1,211 Loss on Redemption of Preferred Stock - - (1,371 ) - Income (Loss) from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities $ 844 $ 1,293 $ (858 ) $ 1,285 7 Table of Contents Note 4.Unconsolidated Entities We have a 50% interest in Dry Bulk Cape Holding Inc. (“Dry Bulk”), which owns two Cape-Size Bulk Carriers, one Panamax Bulk Carrier and two Handymax Bulk Carrier Newbuildings on order.We account for this investment under the equity method and our share of earnings or losses is reported in our consolidated statements of income net of taxes.Our portion of the earnings of this investment was $16.4 million and $1.6 million for the three months ended June 30, 2008 and 2007, respectively.For the six months ended June 30, 2008 and 2007, our portion of the earnings of this investment was $17.6 million and $2.7 million, respectively.The 2008 earnings include an after-tax gain on the sale of one of Dry Bulk’s vessels, a Panamax Bulk Carrier in June 2008, of approximately $15.1 million. We received a cash distribution from Dry Bulk of $2.5 million and $1.0 million in the first six months of 2008 and 2007, respectively.In addition, we also received a cash distribution for our share of the proceeds from the sale of the aforementioned Panamax Bulk Carrier in the amount of $25.5 million in early July 2008. The unaudited condensed results of operations of Dry Bulk are summarized below: Three Months Ended June 30, Six Months Ended June 30, (Amounts in Thousands) 2008 2007 2008 2007 Operating Revenues $ 6,761 $ 7,774 $ 13,408 $ 14,096 Operating Income $ 3,669 $ 4,701 $ 7,184 $ 7,977 Net Income $ 32,811 $ 3,129 $ 34,937 $ 4,729 Note 5.Earnings Per Share Basic earnings per share was computed based on the weighted average number of common shares issued and outstanding during the relevant periods.Diluted earnings per share also considers dilutive potential common shares, including shares issuable under stock options,and restricted stock grants using the treasury stock method and convertible preferred stock using the if-converted method. The calculation of basic and diluted earnings per share is as follows (in thousands except share amounts): Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Numerator Net Income (Loss) Available to Common Stockholders – Basic Continuing * $ 18,025 $ 2,866 $ 18,625 $ 3,604 Discontinued (9 ) 3,487 4,117 6,889 $ 18,016 $ 6,353 $ 22,742 $ 10,493 Net Income (Loss) - Diluted Continuing $ 18,025 $ 3,466 $ 18,713 $ 4,804 Discontinued (9 ) 3,487 4,117 6,889 $ 18,016 $ 6,953 $ 22,830 $ 11,693 Denominator Weighted Avg Share of Common Stock Outstanding: Basic 7,585,207 6,277,955 7,433,281 6,199,010 Plus: Effect of dilutive restrictive stock 17,107 - 8,554 - Effect of dilutive stock options - 3,208 - 18,530 Effect of dilutive convertible shares from preferred stock - 2,000,000 333,334 2,000,000 Diluted 7,602,314 8,281,163 7,775,169 8,217,540 Basic and Diluted Earnings Per Common Share Net Income Available to Common Stockholders - Basic Continuing Operations $ 2.38 $ 0.46 $ 2.51 $ 0.58 Discontinued Operations 0.00 0.55 0.55 1.11 $ 2.38 $ 1.01 $ 3.06 $ 1.69 Net Income Available to Common Stockholders - Diluted Continuing Operations $ 2.37 $ 0.42 $ 2.41 $ 0.58 Discontinued Operations 0.00 0.42 0.53 0.84 $ 2.37 $ 0.84 $ 2.94 $ 1.42 * Income from Continuing Operations less Preferred Stock Dividends 8 Table of Contents Note 6.
